                 Case 1:19-cv-05362-PGG Document 47 Filed 03/18/20 Page 1 of 1




                                                                                       Yu Shi
                                                                                       yshi@rosenlegal.com

      March 18, 2020


      VIA ECF

      The Honorable Paul G. Gardephe
      United States District Court
      Southern District of New York
      Thurgood Marshall U.S. Courthouse
      40 Foley Square
      New York, New York 10007

              Re:      Grand Slam Master Fund, Ltd. v. Rosen, et al., 1:19-cv-05362-PGG

      Dear Judge Gardephe:

      I write on behalf of Lead Plaintiff Robert Patron (“Plaintiff”), with Defendants’ consent, to
      inform the Court that the parties have reached a settlement in principle to resolve all claims in
      the above-styled putative class action.

      The parties are currently in the process of documenting the settlement. Plaintiff anticipates filing
      his motion for preliminary approval of the settlement within 60 days.


                                                                 Respectfully submitted,

                                                                 /s/ Yu Shi

                                                                 Yu Shi




THE ROSEN LAW FIRM, P.A. ♦ 275 MADISON AVENUE, 40TH FLOOR ♦ NEW YORK, NY 10016 ♦ TEL: (212) 686-1060 ♦ FAX: (212) 202-3827
